DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 1-26, the language is narrative in form, replete with antecedent basis issues, and lacks the necessary specificity for compliance with 35 U.S.C. 112(b). Examiner has pointed out particular issues below, but the list is not exhaustive.

Regarding claim 1, lines 2-3 recite communication nodes bearing geographic coordinates and accuracy merits, while lines 6-9 recite that at least one of said nodes “intending to determine the geographic coordinate and the accuracy merit thereof performs a relative positioning algorithm with the first hinge communication node”. However as per lines 2-3, said node appears to already know its geographic coordinates and accuracy merit. It is unclear if lines 6-9 refer to determining the geographic coordinates and accuracy merits recited in lines 2-3, or to determining a second set of geographic coordinates and accuracy merits distinct from those recited in lines 2-3. Further it is unclear what it means for a node to be “intending to” determine a geographic coordinate.

Regarding claim 2 lines 1-4, “when the communication node and a second hinge communication node bearing a geographic coordinate and an accuracy merit perform the relative positioning algorithm again to calculate the geographic coordinate and the accuracy merit thereof” lacks antecedent basis in the claim.

Regarding claim 3 lines 1-4, “the communication node benefitted in the relative positioning algorithm and obtaining the geographic coordinate with the accuracy merit becoming higher due to the relative positioning algorithm” lacks antecedent basis in the claim. Further it is unclear what is meant by “benefitted.”

Regarding claim 3 line 4, it is unclear what “a calculation information” comprises.

Regarding claim 3 lines 6-8, “the geographic coordinate and the accuracy merit of the first hinge communication node preexisting in a ledger of the blockchain” lacks antecedent basis.

Regarding claim 3 lines 5-15, it is unclear where the blockchain resides within the structure of the progressive global positioning system. Is it part of one of the communication nodes, or of the first hinge communication node, or of some unrecited structure?

Regarding claim 4 lines 1-3 and 6-7, “when any one of the communication nodes obtains the geographic coordinate and the accuracy merit thereof from an external survey resource” and “the certifiable signatory of the external survey resource” lack antecedent basis in the claim.

Regarding claim 5 line 2, “unique IDs (identity)” is unclear.

Regarding claim 6 lines 3-4 “the unique ID of the first hinge communication node” lacks antecedent basis in the claim.

Claims 7 and 8 recite the same language as claims 3 and 4 and are rejected as indefinite for the same reasons. Claims 7 and 8 recites a “validation program” rather than a blockchain, but is indefinite for the same reasons discussed above with respect to the blockchain, as it is unclear where the validation program resides within the structure of the system.

Regarding claim 10, it is unclear what it means to “improve” the geographic coordinate and the accuracy merit. The term “improve” is a relative term which renders the claim indefinite. The term “improve” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Regarding claim 11 line 3, it is unclear what is meant by “another application”. The claim does not recite any application compared to which this application could be considered “another”.

Regarding claim 13 line 4, “the unique ID of the mobile communication node” lacks antecedent basis in the claim.

Regarding claim 14, it is unclear what is meant by “wherein the communication nodes not only determine the geographic coordinates and the accuracy merits thereof via performing the relative positioning algorithm with one another, but also participate in the relative positioning algorithm executed by a mobile device inside the vehicle”. The communication nodes have not been previously recited as “performing the relative positioning algorithm with one another”, but with a first hinge communication node, and there is no basis for “the relative positioning algorithm executed by a mobile device inside the vehicle”.

	Claims 15-22, 27, and 28 recite the same language as claims 1-8, 13 and 14 and are rejected as indefinite for the same reasons. The remaining claims are dependent.

Claim Rejections - 35 USC § 102
For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
“The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments. Merck & Co.v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert, denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) See MPEP 2123.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 2, 9, and 15-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang (“Quality of Trilateration: Confidence based Iterative Localization”, cited on IDS).

Regarding claims 1 and 15, Yang teaches a progressive global positioning system, comprising: 
a plurality of communication nodes bearing geographic coordinates and accuracy merits, distributed over a space and adjacent to one another (nodes, other than “beacon nodes”, having localization and confidence value as per section 1 paragraph 5 and section two paragraph 2); and 
a first hinge communication node bearing a geographic coordinate and an accuracy merit and adjacent to the communication nodes (“beacon nodes” section 1 paragraph 5 and section two paragraph 2); 
wherein at least one of the communication nodes intending to determine the geographic coordinate and the accuracy merit thereof performs a relative positioning algorithm with the first hinge communication node to determine the geographic coordinate and the accuracy merit thereof (section 3).  

Regarding claims 2 and 16, Yang teaches that when the communication node and a second hinge communication node bearing a geographic coordinate and an accuracy merit perform the relative positioning algorithm again to calculate the geographic coordinate and the accuracy merit thereof, the communication node compares the geographic coordinate and the accuracy merit thereof with the geographic coordinate and the accuracy merit thereof obtained previously, and adopts one of the geographic coordinates, wherein the accuracy merit of the geographic coordinate adopted is higher than the accuracy merits of the geographic coordinates not adopted (section 3.3, esp. “the location can be refined whenever a higher confidence location is available”).
  
Regarding claims 9 and 23, Yang teaches that each of the communication nodes calculates the accuracy merit thereof according to a plurality of error factors, wherein the error factors comprise the accuracy merit of the first hinge communication node (C(si), section 3.1, and an uncertainty of a distance between the communication node and the first hinge communication node obtained by the communication node via the relative positioning algorithm (“normal noises in ranging measurements” section 2 determines quality Q(t), where said quality determines trilateration confidence C(s) as per section 3.1).  

Regarding claims 17-22, the broadest reasonable interpretation of these method claims requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. The steps recited in claims 17-22 are not required to be performed unless “the communication node benefitted in the relative positioning algorithm obtains the geographic coordinate with the accuracy merit becoming higher due to the relative positioning algorithm” (claim 17 lines 2-4, claim 21 lines 2-4). The broadest reasonable interpretation of claims 17-22 therefore does not require these steps. See MPEP 2111.04 II and Ex parte Schulhauser.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10, 11, 24, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (“Quality of Trilateration: Confidence based Iterative Localization”) in view of OFFICIAL NOTICE.

Regarding claims 10 and 24, Yang does not teach wherein each of the communication nodes performs a statistical analysis according to a historical geographic coordinate of the communication node in order to improve the geographic coordinate and the accuracy merit of the communication node. However Examiner takes OFFICIAL NOTICE that such statistical analysis is well-known. For example a Kalman filter would use historical geographic coordinates to provide smoothing and prevent erroneous jumps in the coordinates and accuracy merit. It would have been obvious to modify Yang by performing a statistical analysis in order to provide smoothing and prevent erroneous jumps in the coordinates and accuracy merit.

Regarding claims 11 and 25, Yang teaches that at least one of the communication nodes is a mobile device (abstract), but does not teach that the mobile device delivers the geographic coordinate thereof to another application to display the geographic coordinate thereof, or to a tracking server, wherein the tracking server provides the geographic coordinate of the mobile device for another electronic device. However Examiner takes OFFICIAL NOTICE that it is well-known to deliver geographic coordinates as claimed. It would have been obvious to modify Yang by delivering the geographic coordinates as claimed in order to provide said coordinates to users.  

Claims 12 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (“Quality of Trilateration: Confidence based Iterative Localization”) in view of Spratt (US 6757518 B2).

Regarding claims 12 and 26, Yang does not teach that at least one of the communication nodes participated in the relative positioning algorithm delivers an alert of an alerting communication node to another communication node, or a remote site on an internet as assigned by the alerting communication node. 
Spratt, in analogous art, teaches a communication node delivering an alert of an alerting communication node to another communication node in order to propagate emergency messages (Fig. 2; 7:55-58). It would have been obvious to modify Yang according to Spratt in order to propagate emergency messages.

Claims 13 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (“Quality of Trilateration: Confidence based Iterative Localization”) in view of Trani (US 20160284147 A1).

Regarding claims 13 and 27, Yang does not teach wherein when at least one of the communication nodes participated in the relative positioning algorithm includes an actuator and the communication node obtains an identity of a mobile communication node by using the unique ID of the mobile communication node to decrypt a message encrypted by a private key of the mobile communication node according to a digital cryptography, the communication node determines whether to activate the actuator to control a controlled device according to the identity of the mobile communication node.  
However Trani, in analogous art, teaches these limitations (abstract; paras. [0042]-[0049]; positioning units 110-i and door controllers 112-i, Fig. 1). It would have been obvious to modify Yang according to Trani in order to implement building access control. This is a matter of combining prior art elements according to known methods to yield predictable results, an exemplary rationale that supports a conclusion of obviousness, see KSR Int’l Co. v. Teleflex Inc.

Claims 14 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (“Quality of Trilateration: Confidence based Iterative Localization”) in view of Smith (US 11272559 B2).

Regarding claims 14 and 28, Yang does not teach wherein the communication nodes are distributed over a space inside a moving vehicle while the first hinge communication node is stationary and not inside the moving vehicle, wherein the communication nodes not only determine the geographic coordinates and the accuracy merits thereof via performing the relative positioning algorithm with one another, but also participate in the relative positioning algorithm executed by a mobile device inside the vehicle.
Smith, in analogous art, teaches communication nodes distributed inside a moving vehicle and a first hinge communication node that is stationary and not inside the moving vehicle, wherein the communication nodes participate in a relative positioning algorithm executed by a mobile device inside the vehicle (abstract and Figs. 7 and 8, where elements 40 on structure 220 are stationary and not inside moving vehicle 10, and communication nodes 20 carried by users 60 are distributed inside said vehicle). It would have been obvious to modify Yang in view of Smith in order to provide for location determination of train passengers. This is a matter of combining prior art elements according to known methods to yield predictable results, an exemplary rationale that supports a conclusion of obviousness, see KSR Int’l Co. v. Teleflex Inc.

Allowable Subject Matter

Claims 3-8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Raab (US 10705221 B2) teaches submitting geographic coordinates to a blockchain, the geographic coordinate being judged to meet physical and mathematical limitations (Fig. 4 and claims 15-17).
Meadow (US 10677886 B2) teaches a submitting geographic coordinates to a blockchain, the geographic coordinates being judged to meet physical and mathematical limitations (8:21-45 “compared to the previous transactions”; 11:17 – 12:21 “determined physical location”).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSI J GALT whose telephone number is (571)270-1469. The examiner can normally be reached Monday-Friday, 9AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIN HEARD can be reached on (571)272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CASSI J GALT/Primary Examiner, Art Unit 3648